Order entered February 27, 2013




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                      No. 05-12-01681-CV

                              WALTER MITCHELL, Appellant

                                                V.

          TONYA CHANDLER, FRANK FORSHEE, PATRICK PARKER, AND
                      LETRICIA TARRANT, Appellees

                                            ORDER


       The Court GRANTS appellant’s February 15, 2013 third motion for extension of time to

file his jurisdictional letter brief and ORDERS appellant to file the letter brief no later than

March 1, 2013. No further extensions will be granted. Appellant is cautioned that if the letter

brief is not filed by March 1, 2013, the Court will determine its jurisdiction over this appeal

based on the record before it and appellees’ January 16, 2013 letter brief.




                                                       /s/   ELIZABETH LANG-MIERS
                                                             JUSTICE